DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bijleveld et al. (US Patent No. 6,241,028) in view of Bloess et al. (US Patent Application Publication No. 2006/0124304).
In reference to claim 1, Bijleveld discloses a component 37 for guiding an untethered measurement device 40 used in a subterranean well 30 ascending from a space provided by a wellbore wall 32 and a terminus of a casing 34 (Fig. 3), the component 37 comprising:
an uphole radial portion (Fig. 3, the uppermost portion connected to tubing 34);
an intermediate radial portion (Fig. 3, the middle portion), the intermediate radial portion having an outer diameter less than an inner diameter of the uphole radial portion, the intermediate radial portion having an inner diameter less than an outer diameter of the casing 34 (Fig. 3);
a downhole radial portion (Fig. 3, the lowermost portion), the downhole radial portion having an outer diameter greater than an outer diameter of the uphole radial portion (Fig. 3).
Bijleveld fails to disclose that the component 37 is an expandable meshed component; or that in the expanded configuration, the component comprises an outer meshed wall; and an inner meshed wall, wherein the expandable meshed component has a density less than a fluidic component occupying the space.
Bloess discloses a component comprising an expandable meshed component 90 (Figs. 9A-9C) comprising an inner and outer meshed wall (Figs. 9A-9C).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the component as a meshed expandable component so that it can allow fluid to pass through the walls of the component and so that the component can be expanded to the same size as the wellbore.
Further, neither reference discloses that the component has a density less than a fluidic component occupying the space.  However, this limitation amounts to an intended usage of the component and the components from both references are inherently capable of being disposed in wellbores with fluid that is denser than the components.
In reference to claim 2, Bijleveld discloses that a radial gap between the outer diameter of the downhole radial portion and a diameter of the wellbore wall is less than a diameter of the untethered measurement device 40 (Fig. 3).
In reference to claim 9 Bloess discloses that the expandable meshed component 90 is configured to transition from the expanded configuration to a compressed configuration (Figs. 9A-9C show the opposite transition, but the component is inherently capable of compressing), the compressed configuration (Fig. 9A) having an outer diameter less than an inner diameter of the casing (Fig. 9A).
In reference to claim 10, Bloess discloses a sleeve 95, the sleeve 95 surrounding a radially exterior surface of the expandable meshed component 90 in the compressed configuration (Fig. 9A), the sleeve 95 having a diameter less than the inner diameter of the casing (Fig. 9A); and
a releasable member (par. 0097, “dissolving glue or an explosive bolt), the releasable member configured to allow release of the sleeve 95 such that the expandable meshed component 90 transitions from the compressed configuration to the expanded configuration (pars. 0096 and 0097).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robisson et al. (US Patent Application Publication No. 2008/0142221), Gibson (US Patent Application Publication No. 2004/0266290), Tubel et al. (US Patent Application Publication No. 2004/0246141) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



7/27/22